Case 19-40540-JMM         Doc 39     Filed 10/04/19 Entered 10/04/19 17:08:15               Desc Main
                                    Document      Page 1 of 14


                        UNITED STATES BANKRUPTCY COURT

                                     DISTRICT OF IDAHO


    In Re:
                                                        Bankruptcy Case
    Jerry Lee Lossee and JoCarol Lossee,
                                                        No. 19-40540-JMM
                                 Debtors.


                              MEMORANDUM OF DECISION



Appearances:

         Jerry Lee Lossee and JoCarol Lossee, Lava Hot Springs, Idaho, pro se Debtors.

         Brent R. Wilson, HAWLEY TROXELL ENNIS & HAWLEY LLP, Boise, Idaho,
         Attorney for servicer Ocwen Loan Servicing, LLC and its successor by merger,
         PHH Mortgage Corp., et al.

                                            Introduction

         Before the Court is chapter 13 1 debtors Jerry and JoCarol Lossee’s (“Debtors”)

motion to reconsider. Dkt. No. 35. Following the filing of the motion, the Court

requested briefing and set a briefing schedule for the parties. Dkt. No. 36. PHH

Mortgage Corp., successor by merger to Ocwen Loan Servicing, LLC, filed its brief on

August 23, 2019, Dkt. No. 37, and Debtors filed a reply brief on September 6, 2019, Dkt.




1
 Unless otherwise indicated, all chapter and section references are to the Bankruptcy Code, 11 U.S.C.
§§ 101-1532, all rule references are to the Federal Rules of Bankruptcy Procedure, Rules 1001-9037, and
all “Civil Rule” references are to the Federal Rules of Civil Procedure.
MEMORANDUM OF DECISION — 1
Case 19-40540-JMM         Doc 39    Filed 10/04/19 Entered 10/04/19 17:08:15              Desc Main
                                   Document      Page 2 of 14


No. 38. The Court has considered the issues presented, and finds that oral argument will

not aid the Court in reaching a resolution. Accordingly, the Court will decide the merits

upon consideration of the briefs filed. Rule 9014; § 102(1)(B).

                                               Facts

       In February 2003, Debtors purchased a home in Lava Hot Springs, Idaho (the

“Property”). To facilitate the purchase, they signed a promissory note (“Note”) in favor

of New Century Mortgage Corporation, and executed a deed of trust (“DOT”) to secure

repayment of the Note. Dkt. No. 13, Exs. A, B. The DOT was recorded in Bannock

County, Idaho. Id. at Ex. B. About two months after the Note and DOT were executed,

the Note was transferred from New Century to Deutsche Bank National Trust Company

via an assignment of the DOT. Dkt. 13, Ex. C.

       On December 7, 2012, Deutsche Bank executed a Limited Power of Attorney

naming Ocwen Loan Servicing as the servicer (“Ocwen”) and giving it specific powers,

including the power to foreclose. Dkt. No. 37 at Ex. A ¶ 8. On November 12, 2013, a

“Corrective Assignment of Deed of Trust” was executed and recorded with the express

purpose of correcting the name of the beneficiary on the prior assignment. 2 Dkt. No. 13

at Ex. D. Finally, on June 1, 2019, Ocwen merged “with and into” PHH Mortgage




2
  The original assignment named “Deutsche Bank National Trust Company” as the beneficiary. Id. at Ex.
C. The corrective assignment named “Deutsche Bank National Trust Company, as Trustee for Morgan
Stanley ABS Capital I Inc. Trust 2003-NC5, Mortgage Pass-Through Certificates, Series 2003-NC5” as
the beneficiary. Id. at Ex. D.
MEMORANDUM OF DECISION — 2
Case 19-40540-JMM       Doc 39    Filed 10/04/19 Entered 10/04/19 17:08:15       Desc Main
                                 Document      Page 3 of 14


Corporation (“PHH”) (merged entity will be referred to as “Servicer”). Dkt. No. 37 at

Ex. B.

         Against that backdrop, in 2009, Debtors defaulted on the Note by failing to make

required payments. Ocwen initiated foreclosure proceedings that same year. However,

its attempts to foreclose were halted by the following:

    Debtors’ first chapter 13 bankruptcy filing on July 14, 2010; Case No. 10-41246-
     JDP; voluntarily dismissed by Debtors on September 8, 2010.

    Debtors’ filing of a state court complaint seeking a temporary restraining order on
     July 6, 2011 (one day prior to scheduled foreclosure sale); the TRO was granted,
     but the case was dismissed on the merits in December 2011.

    Debtors’ second chapter 13 bankruptcy filing on January 12, 2012; Case No. 12-
     40033-JDP; voluntarily dismissed by Debtors on January 26, 2012.

    Debtors’ third chapter 13 bankruptcy filing on December 26, 2012 (two days prior
     to scheduled foreclosure sale); Case No. 12-41726-JDP; voluntarily dismissed by
     Debtors on January 9, 2013.

    Debtors’ requested a loss mitigation review in 2014; the only option available was
     a short sale which Debtors refused.

    Debtors’ second state court complaint in 2015 alleging the DOT was improperly
     transferred to the beneficiary; Ocwen obtained summary judgment on November
     22, 2017; action dismissed with prejudice. Debtors appealed and sought stay of
     the judgment in both district and appellate court. Both motions were denied;
     appeal is pending.

    Debtors’ third state court complaint filed on April 24, 2019; Case No. CV-03-19-
     01566 alleging similar claims to those currently on appeal; also filed motion to
     stay foreclosure sale which was denied on June 5, 2019.

    Debtors’ fourth chapter 13 bankruptcy filing — the instant case — filed on June 5,
     2019 (the same day the foreclosure sale was scheduled).



MEMORANDUM OF DECISION — 3
Case 19-40540-JMM         Doc 39     Filed 10/04/19 Entered 10/04/19 17:08:15               Desc Main
                                    Document      Page 4 of 14


        In the case at bar, Ocwen 3 filed a motion for stay relief on June 7, 2019 (“Stay

Relief Motion”). Dkt. No. 13. Notably, the Stay Relief Motion was filed in part pursuant

to § 362(d)(4), alleging that Debtors’ repeated bankruptcy and other state court filings

were part of a scheme to “delay, hinder, or defraud” Ocwen as servicer. Debtors did not

object to the Stay Relief Motion, and on July 1, 2019, the Court granted the motion,

which included a determination that Debtors engaged in a scheme to delay, hinder or

defraud Servicer, and the resulting stay relief would be binding in any subsequent

bankruptcy case affecting the Property (“Stay Relief Order”). Dkt. No. 27. The Stay

Relief Order further provided that the automatic stay of § 362(a) will not apply in any

subsequent bankruptcy case for a period of two years following entry of the Court’s order

pursuant to § 362(b)(20). Id.

        In the interim, on June 18, 2019, Debtors moved to voluntarily dismiss this

bankruptcy case. Dkt. No. 22. Servicer initially filed a limited objection to the motion to

dismiss, Dkt. No. 23, but later withdrew it, Dkt. No. 31. Thereafter, the Court entered an

order dismissing the case. Dkt. No. 32. Following dismissal of the case, Debtors filed

the instant motion to reconsider the Stay Relief Order. Dkt. No. 35.




3
  By this time, Ocwen and PHH had merged, although apparently Ocwen’s counsel were unaware of this
fact and filed the motion on behalf of Ocwen as the servicer. Counsel for the servicer indicated they
became aware of the merger after filing the motion but before submission of the proposed order. As such,
they explained that event on the proposed order granting stay relief, which the Court ultimately signed.
Notably, counsel for Ocwen and the successor corporation, Servicer, remained the same.

MEMORANDUM OF DECISION — 4
Case 19-40540-JMM      Doc 39    Filed 10/04/19 Entered 10/04/19 17:08:15        Desc Main
                                Document      Page 5 of 14


                                Analysis and Disposition

       Debtors base their motion to reconsider the Court’s entry of the Stay Relief Order

on two grounds. First, Debtors allege that Ocwen had no right to file the Stay Relief

Motion due to the fact that it had merged with PHH and thereby had no independent

rights to pursue stay relief. Second, Debtors allege that they were unable to respond

because they “were out of reach for an extended period.”

       Initially, the Court will consider the procedural argument. Servicer correctly notes

that Debtors did not respond to the Stay Relief Motion in a timely fashion. The motion

clearly gave Debtors notice that, pursuant to Local Bankruptcy Rule 4001.2 and Rule

9006, they had to file any objection to the Stay Relief Motion no later than seventeen

days after service of the motion. Dkt. No. 13 at ¶ 36. Debtors did not respond within the

seventeen days. They contend in their motion to reconsider that they were out of reach

for an extended period, and were thus unable to file a response. However, the Court finds

this argument disingenuous, because they filed their motion to dismiss the case during

this period — eleven days after the Stay Relief Motion was filed. Dkt. No. 22.

Moreover, on June 18, 2019, within the seventeen-day response window, Debtors filed a

motion for partial summary judgment in the state court action. Dkt. No. 35. As such, it

is evident that Debtors were available to respond to the Stay Relief Motion, but did not

do so in a timely manner in accordance with Local Bankruptcy Rule 4001.2. As a result,

the Court entered the Stay Relief Order.



MEMORANDUM OF DECISION — 5
Case 19-40540-JMM      Doc 39    Filed 10/04/19 Entered 10/04/19 17:08:15        Desc Main
                                Document      Page 6 of 14


       This brings the Court to the motion to reconsider entry of the Stay Relief Order.

The Bankruptcy Code contains no provisions for motions to reconsider in general, and

Debtors do not cite any particular Rule or Code provision as the basis for their motion.

Generally, when a party wishes to have the Court reexamine a prior judgment or order

entered, it may do so under Rule 9023 or 9024. The Court will consider each of these in

turn. Rule 9023 provides:

       Except as provided in this rule and Rule 3008, Rule 59 F. R. Civ. P. applies
       in cases under the Code. A motion for a new trial or to alter or amend a
       judgment shall be filed, and a court may on its own order a new trial, no
       later than 14 days after entry of judgment. In some circumstances, Rule
       8008 governs post-judgment motion practice after an appeal has been
       docketed and is pending.

Debtors did not file the motion to reconsider within the fourteen-day window prescribed

by Rule 9023, and enlargement of that time is not permitted. Rule 9006(b)(2) (“The

court may not enlarge the time for taking action under Rules … 9023”). Here, the Court

entered the Stay Relief Order on July 1, 2019, Dkt. No. 27, and Debtors did not file their

motion to reconsider that order until July 31, 2019, Dkt. No. 35. As such, Debtors’

motion is untimely under Rule 9023.

       The Court will next consider Debtors’ motion under Rule 9024, which

incorporates Civil Rule 60, and provides, in relevant part:

       (a) Corrections Based on Clerical Mistakes; Oversights and
       Omissions. The court may correct a clerical mistake or a mistake arising
       from oversight or omission whenever one is found in a judgment, order, or
       other part of the record. The court may do so on motion or on its own, with
       or without notice. But after an appeal has been docketed in the appellate


MEMORANDUM OF DECISION — 6
Case 19-40540-JMM         Doc 39    Filed 10/04/19 Entered 10/04/19 17:08:15      Desc Main
                                   Document      Page 7 of 14


       court and while it is pending, such a mistake may be corrected only with
       the appellate court's leave.
       (b) Grounds for Relief from a Final Judgment, Order, or
       Proceeding. On motion and just terms, the court may relieve a party or its
       legal representative from a final judgment, order, or proceeding for the
       following reasons:
               (1) mistake, inadvertence, surprise, or excusable neglect;
               (2) newly discovered evidence that, with reasonable diligence, could
               not have been discovered in time to move for a new trial under Rule
               59(b);
               (3) fraud (whether previously called intrinsic or extrinsic),
               misrepresentation, or misconduct by an opposing party;
               (4) the judgment is void;
               (5) the judgment has been satisfied, released, or discharged; it is
               based on an earlier judgment that has been reversed or vacated; or
               applying it prospectively is no longer equitable; or
               (6) any other reason that justifies relief.

(emphasis in original).

       Because the Debtors do not cite either Rule 9024 or Civil Rule 60, the Court is

unclear about which specific subsection of Civil Rule 60 they intend to invoke.

However, they do not allege facts that suggest the Court’s entry of the Stay Relief Order

was due to a clerical mistake, oversight or omission, so the Court concludes that Civil

Rule 60(a) provides no basis upon which the Court may award them relief.

       Turning to Civil Rule 60(b), the Court will briefly consider each of the subsections

of the Civil Rule.

       1. Mistake, Inadvertence, Surprise or Excusable Neglect

       This subsection pertains to Debtors’ behavior in not responding to the Stay Relief

Motion. Rule 60(b)(1) allows relief from a judgment or order when the moving party



MEMORANDUM OF DECISION — 7
Case 19-40540-JMM      Doc 39    Filed 10/04/19 Entered 10/04/19 17:08:15          Desc Main
                                Document      Page 8 of 14


establishes “mistake, inadvertence, surprise or excusable neglect ….” This Court has

recently written on this subsection in the default judgment context, and stated:

       In deciding whether to grant relief under this provision, the court must
       examine three factors: (1) whether the defendant's culpable conduct led to
       the default; (2) whether the defendant had a meritorious defense; or (3)
       whether reopening the default judgment would prejudice the
       plaintiff. Franchise Holding, 375 F.3d at 926; Morris v. Peralta (In re
       Peralta), 317 B.R. 381, 388 (9th Cir. BAP 2004); Hammer v. Drago (In re
       Hammer), 112 B.R. 341, 345 (9th Cir. BAP 1990), aff'd, 940 F.2d 524 (9th
       Cir. 1991). These factors are disjunctive, meaning that the bankruptcy
       court may properly deny the motion and refuse to grant relief if any one of
       the three factors are satisfied. Franchise Holding, 375 F.3d at 926. As the
       moving party, Defendant bears the burden of demonstrating these factors
       favor vacating the default judgment. Knoebber, 244 F.3d at 696; Peralta,
       317 B.R. at 388. “The determination as to whether a default ... shall be set
       aside rests in the sound discretion of the trial court.” Madsen v. Bumb, 419
       F.2d 4, 6 (9th Cir. 1969) (citations omitted).

Hillen v. McNabb (In re McNabb), No. 18-00101-TLM, 2019 WL 1496159, at *1 (Bankr.

D. Idaho Apr. 2, 2019).

       In examining the instant motion to reconsider under these factors, the Court

concludes first that Debtors’ conduct indeed led to the entry of the Stay Relief Order, as

they never responded to nor challenged the Stay Relief Motion in any way. Moreover,

there is no way for the Court to know whether they had a meritorious defense, because

even in the motion to reconsider, they do not argue the merits of the Stay Relief Motion

and why the requirements of § 362 have not been met. Finally, it is certain that setting

aside the Stay Relief Order would prejudice Servicer. It has been pursuing foreclosure

against Debtors for over ten years, and this would present a further setback. Thus,

Debtors did not meet their burden.

MEMORANDUM OF DECISION — 8
Case 19-40540-JMM        Doc 39    Filed 10/04/19 Entered 10/04/19 17:08:15           Desc Main
                                  Document      Page 9 of 14


        Turning to the question of excusable neglect, the United States Supreme Court

established the applicable standard in Pioneer Inv. Servs. Co. v. Brunswick Assoc. Ltd.

P’ships, 507 U.S. 380 (1993). This standard has been utilized by this Court since that

time:

        In evaluating claims of excusable neglect, the Court applies the four-prong
        analysis announced in Pioneer, supra, and adopted in the Rule 60(b)
        context by Briones v. Riviera Hotel & Casino, 116 F.3d 379, 381–82 (9th
        Cir. 1997). Under Pioneer and Briones, the Court is instructed to consider:
        the extent of prejudice to the debtor if relief is not granted; the length of the
        delay between entry of the order and the request that it be set aside, and the
        potential impact of granting such relief on the judicial proceedings; the
        reason for any such delay, including whether it was within the reasonable
        control of the movant; and whether the movant has acted in good faith.

In re Becker, 393 B.R. 233, 238 (Bankr. D. Idaho 2008) (internal citations omitted).

        Considering the Pioneer factors, the Court first finds that Debtors will be

prejudiced if the Stay Relief Order remains in place, as that order includes a finding that

Debtors engaged in a scheme to hinder, delay, or defraud, and such finding is binding in

any subsequent bankruptcy case involving the Property. It also precludes the automatic

stay from arising in bankruptcy cases filed in the next two years. Thus, there is

significant prejudice to Debtors as a result of the Stay Relief Order. The next factor

likewise weighs in Debtors’ favor, as the length of the delay between entry of the Stay

Relief Order and the request for reconsideration was only a matter of a few weeks.

        Next, the Court must consider the reason for any such delay, including whether it

was within the reasonable control of the movant as well as whether the movant has acted

in good faith. In their motion to reconsider, Debtors allege that they were “out of reach

MEMORANDUM OF DECISION — 9
Case 19-40540-JMM       Doc 39    Filed 10/04/19 Entered 10/04/19 17:08:15          Desc Main
                                 Document     Page 10 of 14


for an extended period” and thus could not respond to the motion. However, as noted

above, their actions in this case belie that claim as they filed their motion to voluntarily

dismiss only eleven days after Ocwen filed its Stay Relief Motion, and also had the time

and opportunity to file a motion for partial summary judgment in the state court case

during the response period. This factor weighs in favor of Servicer.

       Finally, the Court must consider whether the movant has acted in good faith. The

Court finds this factor weighs in Servicer’s favor, as the Court’s prior finding that

Debtors have engaged in a scheme to hinder, delay, or defraud Servicer strongly suggests

the Debtors have not acted in good faith.

       Taking all these factors together, the Court concludes, on balance, that Debtors

have not demonstrated evidence sufficient to support a finding of excusable neglect that

would support reconsideration of the Stay Relief Order under Civil Rule 60(b)(1).

       2. Newly Discovered Evidence

       Civil Rule 60(b)(2) provides that a party may seek relief from a judgment or order

on the grounds of “newly discovered evidence that, with reasonable diligence, could not

have been discovered in time to move for a new trial under Rule 59(b).” In order to

establish that relief is appropriate on the basis of newly discovered evidence, the movant

must demonstrate that: (1) the newly discovered evidence must have been discovered

after judgment, and the movant must have been excusably ignorant of the facts at the time




MEMORANDUM OF DECISION — 10
Case 19-40540-JMM         Doc 39    Filed 10/04/19 Entered 10/04/19 17:08:15                 Desc Main
                                   Document     Page 11 of 14


of trial 4 despite due diligence to learn about the facts of the case; (2) the evidence

discovered must be of a nature that would probably change the outcome of the case; and

(3) the evidence must not be merely cumulative or impeaching. In re Covino, 241 B.R.

673, 679 (Bankr. D. Idaho 1999) (citing 12 Moore's Federal Practice ¶ 59.13[2][d][ii]-

[vii] (3rd ed. 1998); Jones v. Aero/Chem. Corp., 921 F.2d 875, 878 (9th Cir. 1990)

(similar test)).

       While Debtors do not specifically allege that newly discovered evidence is in play

here, the Court will nevertheless consider it. The only evidence which could possibly be

“newly discovered” in this case is the merger between Ocwen and PHH. This evidence

was conveyed to Debtors by letter dated June 4, 2019, prior to Ocwen filing the Stay

Relief Motion. Dkt. No. 35. Thus, Debtors were aware of the merger in time to file a

response to the Stay Relief Motion if they felt it was relevant, and they did not do so.

Additionally, the evidence is not merely cumulative or impeaching, and Debtors have not




4
       The same standard for what constitutes “newly discovered evidence” applies in Rule
       60(b)(2) and Rule 59(e), although there is some suggestion that because a Rule 60(b)(2)
       motion may be heard at a later time than a Rule 59(e) motion, the quantum or proof
       should be stronger the longer the gap between the judgment and the motion under Rule
       60(b)(2). 11 Charles Alan Wright & Arthur M. Miller & Mary Kay Kane, Federal
       Practice and Procedure: Civil 2D § 2859 (1995) (“The same standard applies to motions
       on the ground of newly discovered evidence whether they are made under Rule 59 or
       Rule 60(b)(2) ....”); 13 James Wm. Moore, et. al., Moore's Federal Practice § 60.42[1][a]-
       [b] (3d ed. 2005); Jones v. Aero/Chem Corp., 921 F.2d 875, 878 (9th Cir. 1990); Coastal
       Transfer Co., 833 F.2d at 211–12.

In re Walker, 332 B.R. 820, 829 (Bankr. D. Nev. 2005).



MEMORANDUM OF DECISION — 11
Case 19-40540-JMM       Doc 39    Filed 10/04/19 Entered 10/04/19 17:08:15           Desc Main
                                 Document     Page 12 of 14


shown that the merger between Ocwen and PHH would “be of a nature that would

probably change the outcome of the case.” Indeed, it is unlikely that a name change of

the loan servicer would materially affect the Debtors’ substantive rights. Whether they

are in default or not, and whether the servicer is entitled to stay relief to seek foreclosure

or not, is not dependent on the name of the servicer. Hence, the fact that the servicer’s

name changed from Ocwen to PHH, although new information in the case, does not

materially affect the motion.

        While it could be that Debtors are suggesting that the merger affects Ocwen’s

standing to bring the Stay Relief Motion, the Court disagrees. As noted by Servicer in its

brief, the merger entitled the surviving entity — PHH — to all rights, property, and

liabilities of the merged corporation. Dkt. No. 37 at p. 13; Ex. B. As such, if Ocwen had

the right to seek stay relief initially, then the surviving entity, PHH, had the same right.

Therefore, the name change due to the merger does not affect Servicer’s standing.

        3. Fraud, misrepresentation, or misconduct by an opposing party

        None has been alleged, nor does the Court find any evidence that Ocwen,

PHH, or Servicer has engaged in any fraud, misrepresentation, or misconduct in

this case.

        4. Judgment is void

        The record reflects no basis upon which to declare the Stay Relief Order

void.



MEMORANDUM OF DECISION — 12
Case 19-40540-JMM       Doc 39    Filed 10/04/19 Entered 10/04/19 17:08:15            Desc Main
                                 Document     Page 13 of 14


       5. Judgment has been satisfied, released, or discharged

       Servicer has not yet acted on the Stay Relief Order, pending Debtors’

motion to reconsider, and Debtors have not yet received a discharge, and thus this

subsection does not provide a basis for relief under Civil Rule 60(b)(5).

       6. Any other reason that justifies relief

       The Court will now consider the “catch-all” provision under Civil Rule 60(b)(6).

This subsection permits the Court to grant relief from a prior order for “any other reason

that justifies relief.” In interpreting this provision, the Ninth Circuit observed:

       We have stated in the past that Rule 60(b)(6) should be “liberally
       applied,” [ ] “to accomplish justice.” At the same time, “[j]udgments are
       not often set aside under Rule 60(b)(6).” Rather, Rule 60(b)(6) should be
       “‘used sparingly as an equitable remedy to prevent manifest injustice’ and
       ‘is to be utilized only where extraordinary circumstances prevented a party
       from taking timely action to prevent or correct an erroneous
       judgment.’” Accordingly, a party who moves for such relief “must
       demonstrate both injury and circumstances beyond his control that
       prevented him from proceeding with ... the action in a proper fashion.”

In re Int'l Fibercom, Inc., 503 F.3d 933, 941 (9th Cir. 2007) (internal citations omitted).

       Nothing about the circumstances presented here is in any way extraordinary, save

the length of time Ocwen/Servicer has been attempting to foreclose on Debtors’ mortgage

and their numerous attempts to forestall those efforts. Moreover, Debtors have not

demonstrated that any “manifest injustice” occurred nor that they were in any way

injured by a simple merger between companies who service their debt. Finally, Debtors

have not shown that circumstances beyond their control prevented them from opposing



MEMORANDUM OF DECISION — 13
Case 19-40540-JMM      Doc 39    Filed 10/04/19 Entered 10/04/19 17:08:15        Desc Main
                                Document     Page 14 of 14


the Stay Relief Motion in a timely fashion. As such, Debtors may not obtain relief from

the Court’s entry of the Stay Relief Order under Civil Rule 60(b)(6).

                                       Conclusion

       The Court concludes that Debtors have not shown a basis for reconsideration of

the entry of the Stay Relief Order under any of the sections of Civil Rule 60.

Accordingly, Debtors’ motion to reconsider is denied and the Stay Relief Order remains

in effect.

       A separate order will be entered.


                                   DATED: October 4, 2019



                                   ________________________
                                   JOSEPH M. MEIER
                                   CHIEF U. S. BANKRUPTCY JUDGE




MEMORANDUM OF DECISION — 14
